40 A.3d 342 (2012)
134 Conn.App. 857
BETWEEN ROUNDS FRANCHISE CORPORATION et al.
v.
EDGR REAL ESTATE, LLC.
No. 33461.
Appellate Court of Connecticut.
Submitted on Briefs February 3, 2012.
Decided April 17, 2012.
William C. Charamut, Rocky Hill, filed a brief for the appellant (defendant).
David A. Haught, Hartford, filed a brief for the appellees (plaintiffs).
*343 ALVORD, BEAR and ESPINOSA, Js.
PER CURIAM.
The defendant, EDGR Real Estate, LLC, appeals from the judgment of the trial court denying its motion to vacate an arbitration award and granting the application of the plaintiffs, Between Rounds Franchise Corporation and Between Rounds Rocky Hill, LLC, to confirm that award. On appeal, the defendant claims that the court improperly denied its motion to vacate and granted the plaintiffs' application to confirm because the arbitration panel (panel) was guilty of misconduct under General Statutes § 52-418(a)(3), the defendant was denied a full and fair hearing, and the defendant was substantially prejudiced by the denial of its request to postpone the hearing before the panel. We affirm the judgment of the court.
The plaintiffs and the defendant became involved in a landlord-tenant dispute. The plaintiffs applied to the court to compel arbitration pursuant to a clause in the parties' lease. On January 25, 2010, the court issued an order compelling arbitration, and the matter was scheduled to be heard before the panel on November 9, 2010. The defendant's counsel withdrew his appearance on November 1, 2010, with permission of the court. The defendant requested postponement of the hearing until it could obtain new counsel and the required funds to pay its share of the cost of the panel. Thus, the panel postponed the hearing until December 1, 2010. One day before the rescheduled hearing, the defendant requested another postponement of the proceedings. The plaintiffs objected, and the panel agreed to hear arguments regarding the postponement the following day. The defendant failed to appear before the panel. The hearing therefore proceeded as rescheduled and, on December 16, 2010, the panel issued its decision in favor of the plaintiffs.
After examining the record and the briefs, we are persuaded that the judgment should be affirmed. The issues raised by the defendant were resolved properly in the thoughtful and concise decision of the court. Between Rounds Franchise Corp. v. EDGR Real Estate, LLC, 52 Conn.Supp. 295, ___ A.3d ___ (2011). Because that decision also fully addresses the arguments raised in the present appeal, we adopt the court's well reasoned decision as a statement of the facts and the applicable law on those issues. It would serve no useful purpose for us to repeat that discussion here. See Tzovolos v. Wiseman, 300 Conn. 247, 253-54, 12 A.3d 563 (2011).
The judgment is affirmed.